Citation Nr: 0825627	
Decision Date: 07/31/08    Archive Date: 08/06/08

DOCKET NO.  06-16 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), also claimed as a lung and 
breathing condition.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 




INTRODUCTION

The veteran had active service from November 1955 to November 
1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in San 
Juan, Puerto Rico, denying the veteran's claims of service 
connection, including his claim of COPD, also claimed as a 
lung and breathing condition.  

The veteran originally appealed the RO's denial of service 
connection for all issues, including COPD, asthma and 
bronchitis.  However, VA received a letter from the veteran 
in July 2006 withdrawing his appeal of entitlement to service 
connection for asthma and bronchitis.  Therefore, the only 
issue on appeal before the Board is the denial of the 
veteran's claim of service connection for COPD.  

The veteran was afforded a hearing before a Decision Review 
Officer at the RO in San Juan, Puerto Rico in April 2007, and 
a copy of this hearing transcript has been incorporated with 
the evidence of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At the outset of this discussion, the Board notes that all of 
the veteran's service medical and personnel records appear to 
have been destroyed in a fire at the National Personnel 
Records Center (NPRC) in 1973, and have not been located.  
Under such circumstances, the United States Court of Appeals 
for Veterans Claims (Court) has held that there is a 
heightened obligation on the part of VA to explain findings 
and conclusions and to consider carefully the benefit of the 
doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  
With this in mind, the Board finds that the veteran must be 
afforded a VA examination to provide an opinion as to the 
etiology of the veteran's COPD, claimed as a lung and 
breathing disorder.  Currently, there is no evidence of 
record providing an opinion as to etiology, or a nexus 
opinion, regarding the veteran's current respiratory disorder 
and his military service.  While there are no service medical 
records, the veteran has provided lay evidence in the form of 
personal statements and a sworn statement from a fellow 
serviceman alleging an in-service injury.  Therefore, for the 
veteran to receive the full benefit of the doubt, he should 
be afforded a VA respiratory examination.  

Furthermore, during the veteran's April 2007 hearing, he 
asserted that he was receiving Social Security Administration 
(SSA) disability benefits for his respiratory disorder.  Upon 
review of the evidence of record, it appears that VA has not 
obtained a copy of the veteran's SSA records.  Therefore, 
these records must be obtained and incorporated with the 
record before appellate review may proceed.  

Finally, according to the veteran's April 2007 hearing 
transcript, the audio recording equipment apparently failed 
prior to the completion of the veteran's hearing testimony.  
As such, the hearing transcript of record is incomplete.  
Upon review of the evidence of record, it is unclear whether 
the veteran was notified of this error.  Therefore, the 
veteran should be notified of the failed recording, and given 
the opportunity to request a new hearing if the veteran feels 
it would be advantageous to his claim.  

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  The veteran should be notified of the 
audio equipment failure and the incomplete 
transcript of record from his April 2007 
hearing, and he should be given the 
opportunity to request a new hearing.  

2.  Copies of the veteran's Social 
Security Administration records, if found 
to in fact exist, should be obtained and 
incorporated with the evidence of record.  

3. The veteran should be afforded VA 
respiratory examination.  The claims 
folder must be made available to the 
examiner in conjunction with the 
examination.  Any testing deemed necessary 
should be performed.  The examiner should 
determine whether the veteran currently 
suffers from a respiratory disorder, to 
include COPD.  If so, the examiner should 
opine as to whether it is at least as 
likely as not that any respiratory 
disorder found upon VA examination is a 
result of the veteran's active military 
service.  

4. After completion of the above, the 
claim should be reviewed in light of any 
new evidence.  The veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case (SSOC) and be afforded an opportunity 
to respond, if the claim is denied.  
Thereafter, the case should be returned to 
the Board for appellate review.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




